

Exhibit 10.12




ANNUAL EMPLOYEE INCENTIVE COMPENSATION
PLAN FOR CONSUMERS ENERGY COMPANY


I.
GENERAL PROVISIONS

1.1
Purpose. The purpose of the Annual Employee Incentive Compensation Plan (“EICP”
or “Plan”) is to provide an equitable and competitive level of compensation that
will permit Consumers Energy Company (“Company”) and its subsidiaries to
attract, retain and motivate their employees.

1.2
Effective Date. The Plan as described herein is amended and restated effective
as of March 14, 2014 and revised August 4, 2017, December 1, 2018 and December
1, 2019.

1.3
Eligibility. Regular non-union U.S. employees who have received a performance
rating of at least “Fully Effective” (also known as “Effective” or “Meets
Expectations” or “Satisfactory” or “Fully Contributing”) for the Performance
Year as documented on their annual performance, evaluation, feedback and
development appraisal are eligible for participation in the EICP. Any regular
non-union employee who has received a performance rating of less than
“Effective” (also known as “Meets Expectations” or “Satisfactory” or “Fully
Contributing”) or under-performing (also known as “under-contributing” or (“U”)
for the Performance Year as documented on their annual performance, evaluation,
feedback and development appraisal is not eligible for participation in the
EICP.

II.
CORPORATE PERFORMANCE GOALS

Each year the President and CEO of CMS Energy Corporation will establish the
Corporate Performance Goals ("Goals") for the EICP. The Goals will consist of
between five and fifteen utility specific performance criteria relating to such
items as customer service, safety and reliability. When establishing the Goals
for a Performance Year, the President and CEO will include the total number of
criteria to be used for the year as well as the award percent for achievement of
a specified number of the established criteria. The specific Goals will be
communicated to employees no later than March 31st of the Performance Year. The
Award Formula may include additional adjustments based on financial performance
goals relating to CMS Energy Corporation as determined by the Compensation and
Human Resources Committee of the Company Board of Directors (the “Committee”).
III.
ANNUAL AWARD FORMULA

3.1
Annual Awards. Annual Awards for each eligible EICP participant will be based
upon a standard award as set forth in the table below. The total amount of a
participant’s Annual Award shall be computed according to the annual award
formula set forth in Section 3.2. The Standard Award Amounts are subject to
adjustment by the President and CEO of CMS Energy Corporation as indicated by
market practices.

 
Salary
Grade
 
Full time
Standard
Award
Amount
 
Part time
Standard
Award
Amount
 
 
25
 
$18,500
 
$9,250
 
 
24
 
$18,250
 
$9,125
 
 
23
 
$11,250
 
$5,625
 
 
22
 
$11,000
 
$5,500
 
 
21
 
$6,750
 
$3,375
 
 
20
 
$6,500
 
$3,250
 
 
19
 
$6,250
 
$3,125
 
 
18
 
$1,000
 
$500
 
 
17
 
$875
 
$438
 
 
16
 
$750
 
$375
 
 
15
 
$675
 
$338
 
 
14
 
$600
 
$300
 
 
13
 
$575
 
$288
 
 
12
 
$550
 
$275
 
 
11
 
$525
 
$263
 
 
10
 
$500
 
$250
 
 
9
 
$475
 
$238
 
 
8
 
$450
 
$225
 
 
7
 
$425
 
$213
 
 
6
 
$400
 
$200
 
 
5
 
$375
 
$188
 
 
4
 
$350
 
$175
 
 
3
 
$325
 
$163
 
 
2
 
$300
 
$150
 
 
1
 
$275
 
$138
 

3.2
Annual Awards for EICP participants will be calculated and made as follows:    

Annual Award = Standard Award Amount X Operational Award Level X 50% Plus
Standard Target Amount X Financial Award Level X 50%
IV.
PAYMENT OF ANNUAL AWARDS

4.1
Cash Annual Award. All Annual Awards for a Performance Year will be paid in cash
no later than March 15th of the calendar year following the Performance Year
provided that the Annual Award for a particular Performance Year has not been
deferred voluntarily pursuant to Section 4.2. The amounts required by law to be
withheld for income and employment taxes will be deducted from the Annual Award
payments. All Annual Awards become the obligation of the company on whose
payroll the employee is enrolled at the time the Committee makes the Annual
Award.





1

--------------------------------------------------------------------------------




4.2
Deferred Annual Awards.

(a)
The payment of all or any portion (rounded to an even multiple of 10%) of a cash
Annual Award may be deferred voluntarily at the election of individual
participants in salary grades 19-25. Any such deferral will be net of any
applicable FICA or FUTA taxes. A separate irrevocable election must be made
prior to the Performance Year. Any Annual Award made by the Committee after
termination of employment of a participant or retirement of a participant will
be paid in accordance with any deferral election made within the enrollment
period.

(b)
At the time the participant makes a deferral election he or she must select the
payment options (including the Payment Event as set forth at (c) below and the
Payment Term as set forth at (d) below) applicable to the Deferred Annual Award
for the Performance Year, as well as any earnings or income attributable to such
amounts. The payment options elected will apply only to that year’s Deferred
Annual Award and will not apply to any previous Deferred Annual Award or to any
subsequent Deferred Annual Award. Any participant who elects to defer all or a
portion of an Annual Award and who fails to select a Payment Event, or a Payment
Term will be presumed to have elected a Payment Event of Separation from Service
in accordance with paragraph (c)(i) below and/or a Payment Term of a single sum.

(c)
The Payment Event elected can be either:

(i)
Separation from Service for any reason other than death. Payment will be made,
or begin, in the later of: (1) January of the year following the year of the
Separation from Service; or (2) the seventh month after the month of the
Separation from Service. Later installments, if any, will be paid in January of
the succeeding years. Effective for amounts deferred in 2019 and succeeding
years, payment will be made, or begin, in the seventh month after the month of
Separation from Service. Later installments, if any, will be paid in the same
month of the succeeding years;

(ii)
Payment upon attainment of a date certain that is more than 1 year after the
last day of the applicable Performance Year. Later installments, if any, will be
paid in the same month of the succeeding years; or

(iii)
The first to occur of (i) or (ii) above.





2

--------------------------------------------------------------------------------




(d)
Payment Term. At the time of electing to defer an Annual Award, the participant
must also elect how he or she wishes to receive any such payment from among the
following options (the participant may elect a separate Payment Term for each
Payment Event elected):

(i)
Payment in a single sum upon occurrence of the Payment Event.

(ii)
Payment of a series of annual installment payments over a period from two (2)
years to fifteen (15) years following the Payment Event. Each installment
payment shall be equal to a fractional amount of the balance in the account the
numerator of which is one and the denominator of which is the number of
installment payments remaining. Although initially such installment payments
will be identical, actual payments may vary based upon investment performance.
For example, a series of 5 installment payments will result in a payout of 1/5
of the account balance in the first installment, ¼ of the account balance
(including investment gains or losses since the first installment date) in the
second installment, etc.

(e)
Changes to Payment Options. Once a payment option has been elected, subsequent
changes which would accelerate the receipt of benefits from the Plan are not
permitted, except that the Plan Administrator, which is the Benefit
Administration Committee as defined in the Savings Plan for Employees of
Consumers Energy and other CMS Energy Companies (the “Savings Plan”), may at its
discretion accelerate payments to the extent permitted by Code Section 409A and
applicable regulations. A subsequent election to change the payment options
related to a Payment Event, in order to delay a payment or to change the form of
a payment, can only be made when all of the following conditions are satisfied:

(i)
such election may not take effect until at least 12 months after the date on
which the election is made;

(ii)
the payment(s) with respect to which such election is made is deferred for a
period of not less than 5 years from the date such payment would otherwise have
been made (or, in the case of installment payments under Section 4.2(d)(ii) with
regard to amounts deferred (and the related earnings) prior to January 1, 2016,
5 years from the date the first installment was scheduled to be paid); and

(iii)
such election must be made not less than 12 months before the date the payment
was previously scheduled to be made (or, in the case of installment payments
under Section 4.2(d)(ii) with regard to amounts deferred (and the related
earnings) prior to January 1, 2016, 12 months before the first installment was
scheduled to be paid), if the participant’s previous commencement date was a
specified date.





3

--------------------------------------------------------------------------------




Effective January 1, 2016, the right to a series of installment payments is to
be treated as a right to a series of separate payments to the extent permissible
under Code Section 409A and any applicable regulations. When making a subsequent
election with respect to the payment of any post-December 31, 2015 deferral, the
participant may make a separate election with respect to each separate payment,
provided that such election must result in all of the applicable Performance
Year’s deferral with related earnings being paid in a single sum or in a series
of annual payments over a period from two (2) to fifteen (15) consecutive years.
(f)
Investments. At the time of electing to voluntarily defer payment, the
participant must elect how the Deferred Annual Award will be treated by the
Company or Subsidiary. To the extent that any amounts deferred are placed in a
rabbi trust with an independent record keeper, a participant who has previously
deferred amounts under this Plan will automatically have his or her existing
investment profile apply to this deferral also. All determinations of the
available investment options by the Plan Administrator are final and binding
upon participants. A participant may change the investment elections at any time
prior to the payment of the benefit, subject to any restrictions imposed by the
Plan Administrator, the plan record keeper or by any applicable laws and
regulations. A participant not making an election will have amounts deferred
treated as if in a Lifestyle Fund as defined in the Savings Plan applicable to
the participant's age 65, rounded up, or such other investment as determined by
the Plan Administrator. All gains and losses will be based upon the performance
of the investments selected by the participant from the date the deferral is
first credited to the nominal account. If the Company elects to fund its
obligation as discussed below, then investment performance will be based on the
balance as determined by the record keeper.

(g)
The amount of any Deferred Annual Award is to be satisfied from the general
corporate funds of the company on whose payroll the Plan participant was
enrolled prior to the payout beginning and are subject to the claims of general
creditors of the company. This is an unfunded nonqualified deferred compensation
plan. To the extent the Company elects to place funds with a trustee to pay its
future obligations under this Plan, such amounts are placed for the convenience
of the Company or Subsidiary, remain the property of the Company or Subsidiary
and the participant shall have no right to such funds until properly paid in
accordance with the provisions of this Plan. For administrative ease and
convenience, such amounts may be referred to as participant accounts, but as
such are a notional account only and are not the property of the participant.
Such amounts remain subject to the claims of the creditors of the Company or
Subsidiary.

(h)
Payment in the Event of an Unforeseeable Emergency. The participant may request
that payments commence immediately upon the occurrence of an Unforeseeable
Emergency as that term is defined in Code Section 409A and any applicable
regulations. Generally, an unforeseeable emergency is a severe financial
hardship resulting from an illness or accident of the participant or the





4

--------------------------------------------------------------------------------




participant’s spouse or dependent, loss of the participant’s property due to
casualty, or other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the control of the participant. A distribution on
account of unforeseeable emergency may not be made to the extent that such
emergency is or may be relieved through reimbursement or compensation from
insurance or otherwise, by liquidation of the participant’s assets (without
causing severe financial hardship), or by cessation of deferrals under this
arrangement, the Savings Plan or other arrangements. Distributions because of an
unforeseeable emergency shall not exceed the amount permitted under Section 409A
and accordingly are limited to the amount reasonably necessary to satisfy the
emergency need (after use of insurance proceeds, liquidation of assets, etc.)
plus an amount to pay taxes reasonably anticipated as a result of the
distribution. In the event any payment is made due to an unforeseeable
emergency, all deferral elections for the current Performance Year will cease
and the participant will not be eligible to make any deferral elections under
this Plan for the following Performance Year. For any participant receiving a
hardship withdrawal under the Savings Plan, all deferral elections under this
Plan for the current Performance Year will cease and the participant will not be
eligible to make any deferral elections under this Plan for the following
Performance Year.
4.3
Payment in the Event of Death.

(a)
A participant may name the beneficiary of his or her choice on a beneficiary
form provided by the Company or record keeper, and the beneficiary shall
receive, within 90 days of the participant’s death, in a single sum, all
payments credited to the participant in the event that the participant dies
prior to receipt of Deferred Annual Awards. If a beneficiary is not named or
does not survive the participant, the payment will be made to the participant’s
estate. In no event may any recipient designate a year of payment for an amount
payable upon the death of the participant.

(b)
A participant may change beneficiaries at any time, and the change will be
effective as of the date the plan record keeper or the Company accepts the form
as complete. The Company will not be liable for any payments made before receipt
and acceptance of a written beneficiary request.





5

--------------------------------------------------------------------------------




V.
CHANGE OF STATUS

Payments in the event of a change in status will not be made if no Annual Awards
are made for the Performance Year.
5.1
Pro-Rata Annual Awards. A new EICP participant, whether hired or promoted to the
position, or an EICP employee promoted to a higher salary grade during the
Performance Year will receive a pro rata Annual Award based on the percentage of
the Performance Year in which the employee is in a particular salary grade. An
EICP participant whose salary grade has been lowered, but whose employment is
not terminated during the Performance Year will receive a pro rata Annual Award
based on the percentage of the Performance Year in which the employee is in a
particular salary grade. Awards will also be prorated for any change in full
time or part time work status.

5.2
Termination. An EICP participant whose employment is terminated pursuant to a
violation of the Company code of conduct or other corporate policies will not be
considered for or receive an Annual Award.

5.3
Resignation. An EICP participant who resigns prior to payment (during or after a
Performance Year) will not be eligible for an Annual Award. If the resignation
is due to reasons such as a downsizing or reorganization, or the ill health of
the employee or ill health in the immediate family, the employee may petition
the Plan Administrator and may be considered, in the discretion of the Plan
Administrator, for a pro rata Annual Award. The Plan Administrator's decision to
approve or deny the request for a pro rata Annual Award shall be final.

5.4
Death, Disability, Retirement, Leave of Absence. An EICP participant whose
status as an active employee is changed during the Performance Year due to
death, Disability, Retirement, or Leave of Absence (as determined by the Plan
Administrator) will receive a pro rata Annual Award. An EICP participant whose
employment is terminated following the Performance Year but prior to payment due
to death, Disability or Retirement will continue to be eligible for an Annual
Award for the Performance Year. Any such payment or Annual Award payable due to
the death of the EICP participant will be made to the named beneficiary, or if
no beneficiary is named or if the beneficiary doesn’t survive the EICP
participant, then to the EICP participant’s estate no later than March 15
following the applicable Performance Year. Notwithstanding the above, an EICP
participant who retires, is on disability or leave of absence and who becomes
employed by a competitor of CMS Energy or Consumers Energy or their subsidiaries
or affiliates prior to award payout will forfeit all rights to an Annual Award,
unless prior approval of such employment has been granted by the Committee. A
“competitor” shall mean an entity engaged in the business of (1) selling (a)
electric power or natural gas at retail or wholesale within the State of
Michigan or (b) electric power at wholesale within the market area in which an
electric generating plant owned by a subsidiary or affiliate of CMS Enterprises
is located or (2) developing an electric generating plant within the State of
Michigan or a market area in which an electric generating plant owned by a
subsidiary.





6

--------------------------------------------------------------------------------




5.5
Payment Following Leave of Absence. Payment of an award for an EICP participant
who is on leave of absence or Family Medical Leave Act leave at the time of
payment shall be paid in the same payroll period as active employees. Payment of
an award for an EICP participant who is laid-off at the time of payment shall be
paid in the payroll period that is within an administratively reasonable time
after returning to work, but no later than March 15 of the year following the
year the participant has returned to work.

VI.
MISCELLANEOUS

6.1
Impact on Benefit Plans. Payments made under the Plan will be considered as
earnings for the Supplemental Executive Retirement Plans (Salary Grades 24 and
25) but not for purposes of the Employees’ Savings Plan, Pension Plan, or other
employee benefit programs.

6.2
Impact on Employment. Neither the adoption of the Plan nor the granting of any
Annual Award under the Plan will be deemed to create any right in any individual
to be retained or continued in the employment of the Company or any corporation
within the Company’s control group.

6.3
Termination or Amendment of the Plan. The Company may amend or terminate the
Plan at any time. Upon termination, any Deferred Annual Award accrued under the
Plan and vested will remain in the Plan and be paid out in accordance with the
Payment Elections previously selected. The Plan Administrator is authorized to
make any amendments that are deemed necessary or desirable to comply with any
applicable laws, regulations or orders or as may be advised by counsel or to
clarify the terms and operation of the Plan. The Company may terminate the Plan
and accelerate any benefits under the Plan, at its discretion, if it acts
consistent in all manners with the requirements of Code Section 409A and any
applicable regulations with respect to when a terminated plan may accelerate
payment to a participant.

6.4
Governing Law. The Plan will be governed and construed in accordance with the
laws of the State of Michigan.

6.5
Dispute Resolution. Any disputes related to the Plan must be brought to the Plan
Administrator. The Plan Administrator is granted full discretionary authority to
apply the terms of the Plan, make administrative rulings, interpret the Plan and
make any other determinations with respect to the Plan. If the Plan
Administrator makes a determination and the participant disagrees with or wishes
to appeal the determination, the participant must appeal the decision to the
Plan Administrator, in writing and not later than 60 days from when the
determination was mailed to the participant. If the participant does not timely
appeal the original determination, the participant has no further rights under
the Plan with respect to the matter presented in the claim. If the participant
appeals the original determination and that appeal does not result in a mutually
agreeable resolution, then the dispute shall be subject to final and binding
arbitration before a single arbitrator selected by the parties to be conducted
in Jackson,





7

--------------------------------------------------------------------------------




Michigan, provided the participant makes such request for arbitration in writing
within 30 days of the final decision by the Plan Administrator. The arbitration
will be conducted and finished within 90 days of the selection of the
arbitrator. The parties shall share equally the cost of the arbitrator and of
conducting the arbitration proceeding, but each party shall bear the cost of its
own legal counsel and experts and other out-of-pocket expenditures. The
arbitrator must use an arbitrary and capricious standard of review when
considering any determinations and findings by the Plan Administrator.
VII.
AMENDMENT TO REFLECT CODE SECTION 409A

7.1
Code Section 409A. This Plan has been amended, effective as of January 1, 2005,
to comply with the requirements of Section 409A of the Code. To the extent
counsel determines additional amendments may be reasonable or desirable in order
to comply with Code Section 409A, and any other applicable rules, laws and
regulations, such changes shall be authorized with the approval of the Plan
Administrator.





8

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, signed this 26th day of November, 2019.




CONSUMERS ENERGY COMPANY
 
Attest:
 
 
 
/s/ Patricia K. Poppe
 
/s/ Srikanth Maddipati
Patricia K. Poppe
 
Srikanth Maddipati
President and Chief Executive Officer
 
Vice President, Treasurer and
 
 
Investor Relations





9